UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act File Number 811-21955 Stewart Capital Mutual Funds 800 Philadelphia Street Indiana, PA 15701 (Address of principal executive offices) Malcolm Polley Stewart Capital Advisors LLC 800 Philadelphia Street Indiana, PA 15701 (Name and address of agent for service) Copies to: JoAnn M. Strasser Thompson Hine LLP 41 South High Street, Suite 1700 Columbus, OH 43215 Registrant's telephone number, including area code: (724) 465-1443 Date of fiscal year end: December 31 Date of reporting period: June 30, 2013 Item 1.Reports to Stockholders The following is a copy of the report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1) Table of Contents Letter to Shareholders 1 Expense Example 7 Schedule of Investments 8 Statement of Assets and Liabilities 11 Statement of Operations 12 Statements of Changes in Net Assets 13 Financial Highlights 14 Notes to Financial Statements 15 Additional Information 21 Privacy Notice 22 Investment Products Offered Are Not FDIC Insured | You May Lose Money | Are Not Bank Guaranteed 1 Dear Fellow Shareholders, One of the many things I find myself telling my children is, “Patience is a virtue.” Patience, however, is sometimes very hard to maintain – particularly when by doing so one appears to be missing opportunities. Over the first several months of 2013, Fund performance has certainly tried my patience, yet I keep reminding myself that because we focus on buying good businesses at good prices, we believe the value of the business will eventually be realized. While misunderstandings about how businesses operate may cause prices to run up (or down) irrationally, they may create greater risk for those who choose to ignore the underlying business metrics. The Economy This year started, as do many years, full of hope for what the New Year had in store. Expectations were high that resolution to the budget impasse and the debt crisis would mean that nothing but clear sailing remained ahead. Unfortunately, reality often serves to splash cold water in the face of our expectations. In our most recent annual report, we indicated that we expected the economy to grow between 1% and 1.5% for the full year. While the market was looking for something higher (and, indeed the first estimate of GDP growth for the first quarter indicated such with a 2.5% reading), each estimate of Q1 GDP was revised downward, finally landing at a 1.1% increase. Growth, but not the robust, job-creating growth that the market had been hoping. Now that expectations for growth seem to be headed downward, the market has changed its focus to Ben Bernanke and the Federal Reserve and when they will begin easing up on the monetary accelerator in the form of its quantitative easing or QE. Indeed, the market seems to be fully engaged in its game of parsing the Fed’s every word for clues as to when the monetary punchbowl will no longer get refilled. While the musings and moanings of the market regarding the ending of QE is certainly interesting, we remain steadfast in our belief that economic growth (particularly for the current year) will remain sub-par. We think job growth, while present, will not be enough to reduce the rolls of unemployed and underemployed, and while the unemployment rate may decline – it will be more the result of people falling out of the workforce than finding jobs. Market Overview Equity markets have been quite strong thus far in 2013. In part, this was driven by expectations for reasonably strong earnings, and while earnings season during Q1 (and so far in Q2) has been less than robust and while expectations for earnings growth for the current year have come down, it seems the market has shifted its attention to 2014. (From the market’s perspective, the New Year arrives not on January 1, but July 1 as one-year forward earnings now include a healthy portion of the coming year.) 2 That does not mean, however, that the market is unconcerned about potential pitfalls. Note the difficulties faced by equity and bond markets during the month of June when attention shifted to statements made by Fed Chairman Bernanke that the Fed may alter its QE, not by selling its bond portfolio into the market or by ending its purchase activities, but by slowing their purchases (or to use the Fed’s term, tapering its purchase activity). The market’s behavior since early May reminds me of the childhood game of musical chairs. Everyone is perfectly content to continue dancing around the circle of chairs, but they are listening intently to the music trying to anticipate when it comes to a stop so they can make a dive for one of the remaining chairs. During the first half of 2013, mid-cap stocks, as represented by the S&P MidCap 400 Index, outperformed all but the small-cap Russell 200 Index (up 14.59% vs 15.86%) and the Dow Jones Industrial Average (up 15.20%). Mid-cap value stocks, as represented by the Russell Midcap Value Index bested all domestic benchmarks rising 16.10%. All other domestic equity benchmarks were up double-digit through the first six months of the year (NASDAQ Composite up 13.43%, S&P 500 up 13.82%). Sectors that led performance within the S&P MidCap 400 were consumer staples (up 28.39%), healthcare (up 25.31%), utilities (up 19.23%) and consumer discretionary (up 17.82%). Industrials grew roughly in-line with the benchmark (up 15.92%). Financials (up 14.51%) and telecommunications (up 11.28%) lagged slightly, with technology (up 7.38%), energy (up 6.21%), and materials (up 4.69%) lagging badly. Fund Performance The Stewart Capital Mid Cap Fund returned 9.74% for the six months ended June 30, 2013, underperforming its benchmarks the S&P MidCap 400 (up 14.59%) and the Russell Midcap Value Index (up 16.10%). We aim to buy good companies at good prices and hold onto those companies for a long time. By focusing on buying good companies at good prices, we believe that we can avoid making irrational decisions and ignore the hysteria that sometimes surrounds market psychology. Sometimes we have to keep reminding ourselves why we believe what we believe to keep from falling into the trap of chasing returns – even when in so doing we run the risk of looking foolish. We understand why healthcare (in particular hospitals) did well in the first half of the year; we just aren’t buying in to the story. The rationale goes something like this: The Patient Protection and Affordable Care Act (aka Obamacare) will help ease the funding stress of healthcare providers by ensuring that all citizens are covered by some type of health plan and by actually funding some of the pro bono (free) care provided to low income persons. It would be really nice if, by funding pro bono work, the financial strength of healthcare providers increased, but we do not believe it will. We believe healthcare providers (particularly hospitals) have two large issues. First, their largest costs are personnel, and they do not necessarily have control over those costs. (Can a hospital, if they want to attract top quality doctors, squeeze down physician compensation? We think that is unlikely.) 3 Second, hospitals have two primary sources of income (private pay – paid directly by the consumer and their insurance companies and Medicare/Medicaid) and they do not have control over the level of reimbursement provided by either. In our mind, a good business is not one in which the company has little or no control over either revenues or expenses. We see a business like that akin to being the driver of a car where you have no control over either the brakes or the accelerator. Simply controlling the steering wheel is not enough to ensure a safe trip to your destination. That is not to say that we have ignored the healthcare space. We prefer businesses in this industry that will be helped by the attempt to reduce healthcare costs (i.e., generic for branded drug substitution - Perrigo) or ones that help improve the patient experience (i.e., Masimo, Myriad Genetics). We believe these businesses are sustainable and have good profitability profiles, which should make for a better long-term investment experience. Weak performance from a couple of our industrials holdings (Cummins, Inc., up 0.75%, and Itron, down 4.65%) pulled down otherwise good results from our industrials investments, and caused our industrials names to underperform both the sector and the benchmark. Cummins’s difficulty is centered, primarily, in the slowing developing markets and the resulting slowing in mining, power generation, and oil and gas markets. We view this as a short-term issue, and continue to believe in the long-term success of Cummins. Performance was hurt most from our materials investments. Materials (particularly mining) stock price performance is closely correlated to global economic activity. With the global economy slowing, it could be expected that stock prices in this segment also decline, and we were not disappointed. In particular, performance was hurt by three holdings – Southern Copper Corporation, CF Industries Holdings, Inc., and Thompson Creek Metals, which all saw double-digit decreases in stock prices. We had attempted to mitigate the downside potential of Thompson Creek by swapping out of common stock and into a convertible preferred, but the market did not care. The company was being punished for continued cost over-runs on its Mt Milligan project (which was to diversify the company away from its dependence on molybdenum) and falling molybdenum prices (which was funding its Mt Milligan project). Having had enough, we exited the position during the first quarter. Joining the list of investment partner companies during the first half of the year were Tech Data Corporation, Myriad Genetics, Inc., Masimo Corporation, and F5 Networks, Inc. Tech Data is a wholesale distributor of technology software and hardware components and provides tech support and training to value-added resellers (mom and pop computer stores for example). In a nutshell, they help companies with software and hardware purchases by becoming a single sourcing contact. We believe companies like Tech Data should be a beneficiary of the movement towards cloud computing, particularly as the business world continues to look to outsource segments of their cost structure where they do not have an expertise. (In other words, it may be cheaper to outsource an IT department than to build and maintain it internally.) 4 Myriad Genetics is a pure play molecular diagnostic company that specializes in analyzing BRCA genes for mutations that cause cancer – particularly breast and ovarian cancer. By identifying the part of the population that has the two genetic mutations specifically identified for breast and ovarian cancer, people can take preventative measures to lower their risks of getting cancer towards that of the general population and, therefore, reduce overall healthcare costs. While the company is not without controversy (in this case the controversy surrounds the patentability of gene sequencing), it did provide us with an excellent entry point. Masimo is another healthcare name. It is a non-invasive monitoring company that developed a pulse oximeter for monitoring pulse and oxygen levels using a sensor placed on a patient’s finger and held in place with a spring clip. It is important to measure blood oxygen levels as low blood oxygen can cause brain damage or death in three to five minutes. Masimo’s product is able to provide a more accurate reading and results in a lower degree of false alarms through its signal extraction technology. The company is attempting to expand the addressable market by moving beyond intensive care and neonatal wards and moving into the general hospital ward. The company has no debt and significant cash on its books and generates a high degree of cash of which they have been good stewards. Finally, F5 Networks is a computer networking product company that basically acts as a traffic cop between the end user (potentially you) and the data center to make sure that the data that goes between the user and the data center is and remains secure. Given the industry’s move to cloud computing and the continued growth of Internet traffic, our need for data security only increases. We believe that F5 is an excellent way to participate in that trend. During the first half, we also added to our position in j2 Global, Inc., taking advantage of some slippage in the share price since we added the name last year. We also parted ways with a number of holdings during the first half of the year. While I would love to say we did so in order to capture gains, that wasn’t always the case. In particular, as mentioned earlier in this letter, we exited our position in Thompson Creek. Thompson provides proof to that old adage, “Live by the sword, die by the sword.” In this case, molybdenum was the sword. McDermott International, Inc. was a lesson in corporate mismanagement. In this case, management didn’t cook the books or anything so dramatic, they simply suffered from a seeming inability to accurately gauge the cost of projects on which they bid (and won). While we like the business in which McDermott operates, we could no longer wait for management to get their act together and exited our holding. All was not lost with this investment, however. The company spun off its U.S. domestic engineering and construction business (Babcock & Wilcox) in 2010. We continue to hold that company, and expect to do so for the foreseeable future. On a much more pleasant note, we exited our position of C.R. Bard, Inc. because the stock reached our estimate of its intrinsic value. While the company had received an inflow of cash due to litigation proceeds, we believed that it would be challenged to generate profitable growth for shareholders and exited the name. 5 During the quarter, positive stock price performance resulted in a number of overweight positions in the Fund. Thus, we decided to trim Cummins, Inc., Kirby Corporation, Triumph Group, and Meredith Corporation. We believe these companies are not bad investments and we remain committed to them as long-term holdings. That said, it makes sense to take some of our gains off the table. Strategy Overview The message delivered in this part of our letter every six months remains the same – as I would hope it would. As outlined earlier in this letter, our aim is to find good companies selling at attractive prices with whom we expect to partner for a long time. While we realize that our long-term focus may cause us to look foolish from time to time, a long-term view allows us to remove ourselves from many of the emotions of shorter-term thinking. Mindful that Wall Street’s modus operandi often seems to be “Ready…Shoot…Aim,” we attempt to improve our odds of hitting the mark by getting the order correct. After all, one has a much better chance of hitting the target if one aims BEFORE one shoots. It does not necessarily mean you will hit the target, but you have increased your chances markedly. We will continue to look for investments that we believe are overlooked and/or misunderstood because we think the risks of investing in those types of companies are likely to be rewarded. As we evaluate potential risk and potential reward of any investment, business value will remain our sole focus. Thank you for your continued confidence. As always, we will strive to meet your investment needs, and I welcome any questions you might have. You may reach me at 877.420.4440 or at stewartcap.@UMB.com. Sincerely, Malcolm E. Polley, CFA President and Chairman of the Board of Trustees Stewart Capital Mutual Funds June 2013 6 The views and opinions in this report were current as of June 30, 2013. They are not guarantees of performance or investment results and should not be taken as investment advice. Investment decisions reflect a variety of factors, and the Adviser reserves the right to change its views about individual stocks, sectors, and the markets at any time. As a result, the views expressed should not be relied upon as a forecast of the Fund’s future investment intent. Fund portfolio composition will change due to ongoing management of the Fund. References to specific securities or sectors should not be construed as a recommendation by the Fund, its Adviser or Distributor. See the accompanying Schedule of Investments for the percentage of the Fund’s portfolio represented by the securities or sectors mentioned in this report. Please see the prospectus for a discussion of the risks related to investing in the Fund. The Fund invests primarily in undervalued mid-cap stocks and therefore is subject to the possibility that value stocks or mid-cap stocks may temporarily fall out of favor or perform poorly relative to other types of investments. While stocks of mid-cap companies may be slightly less volatile than those of small-cap companies, they still involve substantial risk. Because the Fund invests in a relatively limited number of securities, it may present greater risk than a more broadly diversified portfolio. 7 Expense Example For the six months ended June 30, 2013 (Unaudited) As a shareholder of the Stewart Capital Mid Cap Fund (the “Fund”), you incur ongoing costs which typically consist of management fees, distribution and service (12b-1) fees, and other Fund expenses. If you invest through a financial intermediary, you may also incur additional costs such as a transaction fee charged on the purchase or sale of the Fund or an asset-based management fee charged by the intermediary. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period from January 1, 2013 to June 30, 2013. Actual Expenses The first line of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during the period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratios and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) or any costs that may be associated with investing in the Fund through a financial intermediary. Therefore, the second line of the table is useful in comparing the ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if any transactional costs or costs associated with investing through a financial intermediary were included, your costs would have been higher. Stewart Capital Mid Cap Fund Beginning account value 1/1/13 Ending account value 6/30/13 Expenses paid during period 1/1/13-6/30/131 Actual Hypothetical (5% return before expenses) 1 Expenses are equal to the Fund’s annualized expense ratio (1.38%), multiplied by the average account value over the period, and multiplied by 181/365 (to reflect the one-half year period). The Board of Trustees approved a reduction of the Fund’s annualized expense ratio from 1.50% to 1.20% at the February 26, 2013 Board of Trustees Meeting effective April 30, 2013. 8 Stewart Capital Mid Cap Fund Schedule of Investments June 30, 2013 (Unaudited) COMMON STOCKS 91.3% Shares Value Banks 1.7% Northwest Bancshares, Inc. $ Capital Goods 15.2% Babcock & Wilcox Co. Cummins, Inc. EMCOR Group, Inc. Itron, Inc. * Triumph Group, Inc. Consumer Durables & Apparel 5.8% Polaris Industries, Inc. Skechers U.S.A., Inc. - Cl. A * Consumer Services 3.0% Matthews International Corp. - Cl. A Diversified Financials 2.6% Federated Investors, Inc. - Cl. B Energy 3.0% Whiting Petroleum Corp. * Food, Beverage & Tobacco 2.4% J.M. Smucker Co. (The) Health Care Equipment & Services 3.9% Masimo Corp. Varian Medical Systems, Inc. * Materials 10.0% CF Industries Holdings, Inc. FMC Corp. See Notes to Financial Statements. 9 Schedule of Investments (continued) COMMON STOCKS (CONTINUED) Shares Value Materials 10.0% (Continued) Southern Copper Corp. $ Media 3.6% Meredith Corp. Pharmaceuticals, Biotechnology & Life Sciences 5.7% Myriad Genetics, Inc. * Perrigo Co. Retailing 3.6% GameStop Corp. - Cl. A Software & Services 2.4% Micros Systems, Inc. * Technology Hardware & Equipment 13.2% F5 Networks, Inc. * Flextronics International Ltd. * Tech Data Corp. * Western Digital Corp. Telecommunication Services 6.6% j2 Global, Inc. Skyworks Solutions, Inc. * Transportation 3.2% Kirby Corp. * Utilities 5.4% AGL Resources, Inc. Oneok, Inc. Total Common Stocks (Cost $39,417,946) See Notes to Financial Statements. 10 Schedule of Investments (continued) LIMITED PARTNERSHIP INTEREST 4.2% Shares Value Materials 4.2% Terra Nitrogen Co., LP $ Total Limited Partnership Interest (Cost $1,598,992) SHORT TERM INVESTMENT 4.6% Federated Prime Obligations Fund, 0.04% ** Total Short Term Investment (Cost $2,564,729) Total Investments 100.1% (Cost $43,581,667) Liabilities less Other Assets (0.1)% ) Net Assets 100.0% $ * Non-income producing ** Represents 7-day effective yield as of June 30, 2013. Sector Breakdown June 30, 2013 (Unaudited) (based on total investments) See Notes to Financial Statements. 11 Statement of Assets and Liabilities 6/30/13 (Unaudited) Assets: Investments at value (cost $43,581,667) $ Receivable for fund shares sold Dividends and interest receivable Prepaid expenses Total assets Liabilities: Due to investment adviser (See Note 4) Payable for fund shares redeemed Accrued audit fees Accrued legal fees Accrued administration expense (See Note 5) Accrued shareholder servicing fees Accrued 12b-1 fees (See Note 4) Accrued custodian expense Accrued printing expense Other payables Total liabilities Net Assets $ Net Assets Consist of: Capital stock $ Undistributed net investment income Accumulated net realized gains Net unrealized appreciation on investments Total Net Assets $ The Pricing of Shares: Net asset value, offering and redemption price per share ($55,654,515 divided by 3,918,382 shares outstanding, no par value, unlimited shares authorized) $ See Notes to Financial Statements. 12 Statement of Operations Period ended 6/30/13 (Unaudited) Investment Income: Dividend income $ Interest income Total Investment Income Expenses: Investment advisory fees (See Note 4) 12b-1 fee (See Note 4) Shareholder servicing fees Administration and accounting fees (See Note 5) Professional fees CCO fees Federal and state registration fees Trustees' fees and expenses Custody fees Reports to shareholders Insurance expense Miscellaneous costs Total expenses before waivers Expense waivers (See Note 4) ) Net expenses Net Investment Income Realized and Unrealized Gain on Investments: Net realized gain on investments Change in unrealized appreciation/depreciation on investments Net realized & unrealized gain on investments Net Increase in Net Assets Resulting From Operations $ See Notes to Financial Statements. 13 Statements of Changes in Net Assets Period Ended 6/30/13 (Unaudited) Year Ended 12/31/12 Operations: Net investment income $ $ Net realized gain on investments Change in unrealized appreciation on investments Net increase in net assets resulting from operations Distributions Paid From: Net investment income — ) Net realized gains — ) Total distributions — ) Capital Share Transactions: Proceeds from shares sold Proceeds from reinvestment of distributions — Payments for shares redeemed ) ) Net increase from capital share transactions Total Increase in Net Assets Net Assets: Beginning of period End of period (including undistributed net investment income of $39,114 and $24, respectively) $ $ Transactions in Shares: Shares sold Issued in reinvestment of distributions — Shares redeemed ) ) Net increase See Notes to Financial Statements. 14 Financial Highlights For a Fund share outstanding throughout each period Period Ended 6/30/13 (Unaudited) Year Ended 12/31/12 Year Ended 12/31/11 Year Ended 12/31/10 Year Ended 12/31/09 Year Ended 12/31/08 Net asset value, beginning of period $ Income from investment operations: Net investment income Net realized and unrealized gain (loss) on investments ) ) Total from investment operations ) ) Less distributions: From net investment income — ) — — — ) Return of capital — — — ) ) — From net realized gains — ) ) — — — Total distributions — ) Net asset value, end of period $ Total Return %** % )% % % )% Supplemental data and ratios: Net assets, end of period (000s) $ Ratio of net expenses to average net assets %*(1) % Ratio of expenses before waivers to average net assets %* % Ratio of net investment income to average net assets %*(1) % Ratio of net investment income (loss) before waivers to average net assets )%* % )% )% )% )% Portfolio turnover rate %** % * Annualized. ** Not annualized. The Board of Trustees approved a reduction of the Fund’s annualized expense ratio from 1.50% to 1.20% at the February 26, 2013 Board of Trustees Meeting effective April 30, 2013. See Notes to Financial Statements. 15 Notes to Financial Statements June 30, 2013 (Unaudited) 1. Organization Stewart Capital Mutual Funds (the “Trust”) was organized on September 22, 2006 as a Delaware business trust and registered under the Investment Company Act of 1940 (the “1940 Act”), as amended, as a diversified open-end investment management company. The Trust currently consists of one investment portfolio: Stewart Capital Mid Cap Fund (the “Fund”). Stewart Capital Advisors, LLC (the “Adviser”) is the Fund’s investment adviser. The Fund commenced investment operations at the close of business December 29, 2006. Prior to December 29, 2006, the only activity was the seed capital investment of $100,000 by the Adviser to the Fund. 2. Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the Fund in the preparation of its financial statements. The financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”). The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of increases and decreases in net assets from operations during the reporting period. Actual results could differ from those estimates. In January 2013, the Financial Accounting Standards Board issued ASU No. 2013-01 Clarifying the Scope of Disclosures about Offsetting Assets and Liabilities. This update gives additional clarification to the Financial Accounting Standards Board issued ASU No. 2011-11 Disclosures about Offsetting Assets and Liabilities. The amendments in this ASU require an entity to disclose information about offsetting and related arrangements to enable users of its financial statements to understand the effect of those arrangements on its financial position. The ASU is effective for annual reporting periods beginning on or after January 1, 2013, and interim periods within those annual periods. The guidance requires retrospective application for all comparative periods presented. The implementation of ASU No. 2013-01 does not impact the Fund’s financial statement disclosures based on the absence of applicable off-setting arrangements in the current composition of the Fund. Investment Valuation ■ In determining the Net Asset Value (“NAV”) of the Fund’s shares, common stocks that are listed on national securities exchanges are valued at the last sale price on the securities exchange on which such securities are primarily traded or at last sale price on the national securities market. Securities that are traded on the Nasdaq National Market or the Nasdaq Smallcap Market (collectively, “Nasdaq-traded securities”) are valued at the Nasdaq Official Closing Price (“NOCP”). Exchange-traded securities for which there were no transactions and Nasdaq-traded securities for which there is no NOCP are valued at the average of the current bid and asked prices on such exchanges. Unlisted securities held by the Fund that are not included in the NASDAQ Stock Market are valued at the average of the quoted bid and asked prices in the OTC market. Short-term securities 16 having a maturity of 60 days or less are valued at amortized cost, which approximates market value. Any securities for which there are no readily available market quotations will be valued at their fair value as determined in good faith by the Adviser pursuant to procedures established by and under the supervision of the Board of Trustees. The fair value of a security is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. Valuing securities at fair value involves greater reliance on judgment than valuing securities that have readily available market quotations. There can be no assurance that the Fund could obtain the fair value assigned to a security if it was to sell the security at approximately the time at which the Fund determines its NAV per share. GAAP defines fair value, establishes a three-tier framework for measuring fair value based on a hierarchy of inputs, and expands disclosure about fair value measurements. It also provides guidance on determining when there has been a significant decrease in the volume and level of activity for an asset or liability, when a transaction is not orderly and how that information must be incorporated into a fair value measurement. The hierarchy distinguishes between market data obtained from independent sources (observable inputs) and the Fund’s own market assumptions (unobservable inputs). These inputs are used in determining the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: • Level 1 – quoted prices for active markets for identical securities. An active market for the security is a market in which transactions occur with sufficient frequency and volume to provide pricing information on an ongoing basis. A quoted price in an active market provides the most reliable evidence of fair value. • Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc. and quoted prices for identical or similar assets in markets that are not active.) Inputs that are derived principally from or corroborated by observable market data. An adjustment to any observable input that is significant to the fair value may render the measurement a Level 3 measurement. • Level 3 – significant unobservable inputs, including the Fund’s own assumptions in determining the fair value of investments. A description of the valuation techniques applied to the Fund’s major categories of assets and liabilities measured at fair value on a recurring basis follows: Common stocks, limited partnerships and short-term investments. ■ Securities traded on a national exchange (or reported on the NASDAQ national market) are stated at the last reported sales price on the day of valuation. To the extent these securities are actively traded and valuation adjustments are not applied, they are categorized in Level 1 of the fair value hierarchy. Stocks traded on inactive markets or valued by reference to similar instruments are categorized in Level 2. Short-term investments may be valued using amortized cost which approximates fair value. To the extent the inputs are observable and timely, the values would be categorized in Level 2 of the fair value hierarchy. 17 The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments as of June 30, 2013: Investments in Securities Level 1 Quoted Prices Level 2 Other Significant Observable Inputs Level 3 Significant Unobservable Inputs Total Common Stocks* $ $
